 Case 2:18-cv-02612-SVW-AGR Document 169 Filed 07/03/19 Page 1 of 5 Page ID #:3032



 1   SAXENA WHITE P.A.                           WILSON SONSINI GOODRICH &
     Maya Saxena                                 ROSATI, PC
 2   Joseph E. White, III                        Boris Feldman (128838)
     Lester R. Hooker (241590)                   Jerome F. Birn, Jr. (128561)
 3   Dianne M. Anderson (286199)                 Catherine E. Moreno (264517)
     150 E. Palmetto Park Road, Suite 600        650 Page Mill Road
 4   Boca Raton, FL 33432                        Palo Alto, CA 94304-1050
     Telephone: (561) 394-3399                   Telephone: (650) 493-9300
 5   Facsimile: (561) 394-3382                   Facsimile: (650) 565-5100
     E-mail: msaxena@saxenawhite.com             Email: boris.feldman@wsgr.com
 6           jwhite@saxenawhite.com                     jbirn@wsgr.com
             lhooker@saxenawhite.com                    cmoreno@wsgr.com
 7           danderson@saxenawhite.com
                                                 Nicholas R. Miller (274243)
 8   [Additional Counsel on Signature Page]      1700 K Street NW
                                                 Washington, D.C. 20006
 9   Lead Counsel for Lead Plaintiff             Telephone: (202) 973-8800
     and the Class                               Facsimile: (202) 973-8899
10                                               Email: Nmiller@wsgr.com
11                                               Attorneys for Defendants TrueCar, Inc.
                                                 and the Individual Defendants
12
13                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
14
15   LEON D. MILBECK, on behalf of               No. 2:18-cv-02612-SVW-AGR
     himself and all others similarly situated
16                                               CLASS ACTION
                         Plaintiff,
17                                               JOINT NOTICE OF SETTLEMENT
           vs.
18                                               Honorable Stephen V. Wilson
     TRUECAR, INC., et al.,
19
20                       Defendants.
21
22
23
24
25
26
27
28
                                                                       NOTICE OF SETTLEMENT
                                                                 Case No. 2:18-CV-2612-SVW-AGR
 Case 2:18-cv-02612-SVW-AGR Document 169 Filed 07/03/19 Page 2 of 5 Page ID #:3033



 1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3          Lead Plaintiff, Oklahoma Police Pension and Retirement Fund (“Lead
 4   Plaintiff”), and Defendant TrueCar, Inc. and the Individual Defendants
 5   (collectively, “Defendants”), by and through their undersigned counsel, hereby
 6   announce that the parties in the above captioned action have reached an agreement
 7   in principle to settle the outstanding claims in this action.
 8         The       parties   will   expeditiously      negotiate   the    terms      of     the
 9   stipulation of settlement and the parties anticipate that Lead Plaintiff will file a
10   motion    for     preliminary    approval    of    the    settlement   by     August      2,
11   2019. Accordingly, the parties respectfully request that the Court vacate all
12   remaining deadlines and pending motions in this action, including Defendants’
13   Motion to Compel (Dkt. No. 148).
14
15                                            Respectfully submitted,
16   Dated: July 3, 2019                      KAPLAN FOX & KILSHEIMER LLP
17                                            By: /s/ Justin B. Farar
18                                            Justin B. Farar (SBN 211556)
                                              12400 Wilshire Boulevard
19                                            Suite 820
                                              Los Angeles, CA 90025
20                                            Telephone: 310.575.8604
                                              Facsimile: 310.444.1913
21                                            Email: jfarar@kaplanfox.com

22                                                     -and-

23                                            Laurence D. King (SBN 206423)
                                              Mario M. Choi (SBN 243409)
24                                            350 Sansome Street, Suite 400
                                              San Francisco, CA 94104
25                                            Telephone: 415.772.4700
                                              Facsimile: 415.772.4707
26                                            Email: lking@kaplanfox.com
                                                     mchoi@kaplanfox.com
27
28
                                                                           NOTICE OF SETTLEMENT
                                                                     Case No. 2:18-CV-2612-SVW-AGR
                                                 -1-
 Case 2:18-cv-02612-SVW-AGR Document 169 Filed 07/03/19 Page 3 of 5 Page ID #:3034



 1                                    Robert N. Kaplan (admitted pro hac vice)
                                      Jeffrey P. Campisi (admitted pro hac vice)
 2                                    850 Third Avenue, 14th Floor
                                      New York, NY 10022
 3                                    Telephone: (212) 687-1980
                                      Facsimile: (212) 687-7714
 4                                    Email: rkaplan@kaplanfox.com
                                             jcampisi@kaplanfox.com
 5
                                      Liaison Counsel for Lead Plaintiff and the
 6                                    Class
 7                                    SAXENA WHITE P.A.
                                      Maya Saxena
 8                                    Joseph E. White, III
                                      Lester R. Hooker (241590)
 9                                    Dianne M. Anderson (286199)
                                      150 E. Palmetto Park Road, Suite 600
10                                    Boca Raton, FL 33432
                                      Telephone: (561) 394-3399
11                                    Facsimile: (561) 394-3382
                                      E-mail: msaxena@saxenawhite.com
12                                            jwhite@saxenawhite.com
                                              jhooker@saxenawhite.com
13                                           danderson@saxenawhite.com
14                                          -and-
15                                    Steven B. Singer
                                      Kyla Grant
16                                    Sara DiLeo
                                      10 Bank Street, 8th Floor
17                                    White Plains, NY 10606
                                      Telephone: (914) 437-8551
18                                    Facsimile: (888) 631-3611
                                      E-mail: ssinger@saxenawhite.com
19                                            kgrant@saxenawhite.com
                                              sdileo@saxenawhite.com
20
                                      Lead Counsel for Lead Plaintiff and
21                                    the Class
22
23
24
25
26
27
28
                                                                 NOTICE OF SETTLEMENT
                                                           Case No. 2:18-CV-2612-SVW-AGR
 Case 2:18-cv-02612-SVW-AGR Document 169 Filed 07/03/19 Page 4 of 5 Page ID #:3035



 1   Dated: July 3, 2019              WILSON SONSINI GOODRICH &
                                          ROSATI, PC
 2
                                      By: /s/      Jerome F. Birn
 3
                                      Boris Feldman, State Bar No. 128838
 4                                    Jerome F. Birn, Jr., State Bar No. 128561
                                      Catherine E. Moreno, State Bar No. 264517
 5                                    650 Page Mill Road
                                      Palo Alto, CA 94304-1050
 6                                    Telephone: (650) 493-9300
                                      Facsimile: (650) 565-5100
 7                                    Email: boris.feldman@wsgr.com
                                              jbirn@wsgr.com
 8                                            cmoreno@wsgr.com
 9                                          -and-
10                                    Nicholas R. Miller, State Bar No. 274243
                                      1700 K Street NW
11                                    Washington, D.C. 20006
                                      Telephone: (202) 973-8800
12                                    Facsimile: (202) 973-8899
                                      Email: Nmiller@wsgr.com
13
                                      Attorneys for Defendants Truecar, Inc. and
14                                    the Individual Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                NOTICE OF SETTLEMENT
                                                          Case No. 2:18-CV-2612-SVW-AGR
 Case 2:18-cv-02612-SVW-AGR Document 169 Filed 07/03/19 Page 5 of 5 Page ID #:3036



 1              ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4
 2         This certifies, pursuant to Local Rule 5-4.3.4, that all signatories to this
 3   document concur in its content and have authorized this filing.
 4         Executed on July 3, 2019, in Los Angeles, California.
 5                                           /s/ Justin B. Farar
                                               Justin B. Farar
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         NOTICE OF SETTLEMENT
                                                                   Case No. 2:18-CV-2612-SVW-AGR
